Case 1:19-cv-00067-RM-NRN Document 144 Filed 09/10/21 USDC Colorado Page 1 of 7




                                 IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLORADO
                                         Judge Raymond P. Moore

  Civil Action No. 19-cv-00067-RM-NRN

  DAVID L. HILDEBRAND, an individual,

             Plaintiff,

  v.

  WILMAR CORPORATION, a Washington corporation,

        Defendant.
  ______________________________________________________________________________

                      ORDER DENYING MOTIONS TO AMEND
  ______________________________________________________________________________

             This is a breach of contract action. The Court specifically stated during the bench trial of

  this case: “there’s no patent claim in front of me, I’m not considering a patent claim.”1

  Nonetheless, after trial, Plaintiff now seeks leave to amend his complaint to include a claim for

  patent infringement. Plaintiff apparently asserts that amendment should be allowed to conform to

  the evidence or because the claim was tried by express or implied consent. In addition, Plaintiff

  also appears to request the Court to revisit its Order of August 26, 2019. After reviewing the

  record, and being otherwise fully advised, the Court finds and orders as follows.

        I.        LEGAL STANDARD

             A.      Plaintiff’s Pro Se Status

             Plaintiff currently proceeds pro se; therefore, the Court construes Plaintiff’s filings

  liberally but does not serve as his advocate. See Gallagher v. Shelton, 587 F.3d 1063, 1067 (10th

  Cir. 2009). And the Tenth Circuit has “has repeatedly insisted that pro se parties follow the same

  rules of procedure that govern other litigants.” Garrett v. Selby Connor Maddux & Janer, 425
  1
      ECF No. 132 at 118:8-10.
Case 1:19-cv-00067-RM-NRN Document 144 Filed 09/10/21 USDC Colorado Page 2 of 7




  F.3d 836, 840 (10th Cir. 2005) (quotation marks and citation omitted).

           B.     Rule 15(b)(2) of the Federal Rules of Civil Procedure

           Rule 15(b)(2) of the Federal Rules of Civil Procedure provides:

           When an issue not raised by the pleadings is tried by the parties’ express or
           implied consent, it must be treated in all respects as if raised in the pleadings. A
           party may move—at any time, even after judgment—to amend the pleadings to
           conform them to the evidence and to raise an unpleaded issue. But failure to
           amend does not affect the result of the trial of that issue.

  “A party impliedly consents to the trial of an issue not contained within the pleadings either by

  introducing evidence on the new issue or by failing to object when the opposing party introduces

  such evidence.” Eller v. Trans Union, LLC, 739 F.3d 467, 479 (10th Cir. 2013) (quotation marks

  and citation omitted). “But implied consent cannot be based on the introduction of evidence that

  is relevant to an issue already in the case when there is no indication that the party presenting the

  evidence intended to raise a new issue.” Id. at 481 (quotation marks and citation omitted).

     II.        DISCUSSION

           A.     Amendment to Include Patent Infringement Claim

           Plaintiff, through counsel, filed this action for breach of contract based on a Settlement

  Agreement (“Agreement”) dated March 2, 2009, entered into after the parties settled Plaintiff’s

  prior action for patent infringement. While Plaintiff may have previously filed actions for patent

  infringement, he did not do so here. While Plaintiff raises several arguments of why he should be

  granted leave to amend, none shows the Court that it should or may do so. The Court

  summarizes these arguments, although not necessarily in the order raised, and discusses why

  they fail to show relief should be granted.

           The Effect of Stipulations. Plaintiff argues that “the issue is embraced in the stipulation




                                                     2
Case 1:19-cv-00067-RM-NRN Document 144 Filed 09/10/21 USDC Colorado Page 3 of 7




  of facts upon which the case is tried.”2 Not so. The parties did stipulate that Plaintiff is the holder

  of Patent Number 5,737,981, issued April 14, 1998, titled “Removal Device for Threaded

  Connecting Devices” (hereafter, the “’981 Patent”). But, as the Court said during the bench trial,

  this stipulation is “[u]nremarkabl[e].”3 After all, the Agreement at issue is the result of the

  parties’ settlement of their dispute over the ’981 Patent. Providing background information

  concerning the Agreement and the product at issue does not turn into – or create the basis for – a

  patent infringement claim.

           Implied Consent: Conforming to Evidence and Matters Presented at Trial. Plaintiff

  argues that the patent infringement issue is already before the Court and, therefore, Defendant is

  not prejudiced. Plaintiff argues the amendment will merely conform with the evidence,

  admissions, testimony, and disclosures made during the bench trial. Not so. As Defendant

  counters, the only claim tried – and it was on notice of prior to trial – was for breach of contract

  and, relatedly, for an accounting should the Court determine it to be appropriate.

           For example, Plaintiff presented no evidence of whether his purported claim was for

  direct or indirect infringement. And while Plaintiff presented argument concerning lost profits,

  he presented no evidence of lost profits. To the extent Plaintiff attempted to present evidence

  related to lost profits, e.g., what his actual sales prices were for the patented product, the Court

  sustained Defendant’s objections.4 Further, the fact that a demonstrative of the patented product

  (Exhibit 26) was admitted in evidence does not support a contrary conclusion.5 In summary,

  Defendant presented no evidence on patent infringement and objected to irrelevant evidence. On

  this record, to allow Plaintiff to amend his pleadings now – after trial – would substantially
  2
    ECF No. 137, p. 2.
  3
    ECF No. 132, p. 4, ll.15-18.
  4
    For example, the Court sustained objections as to Plaintiff’s Exhibits 20 and 20-A, which Plaintiff stated were his
  actual sales prices for the patented product. (ECF No. 132, 75:21-76:7.)
  5
    Plaintiff’s Exhibit 10, which Plaintiff stated was in the patent file wrapper which helped him get pass obviousness,
  was also excluded as irrelevant. (ECF No. 132, 66:10-67:10.)

                                                            3
Case 1:19-cv-00067-RM-NRN Document 144 Filed 09/10/21 USDC Colorado Page 4 of 7




  prejudice Defendant. Thus, Plaintiff’s argument fails.

          Alternate Theories of Liability. To the extent that Plaintiff contends he may assert

  alternate theories of liability, the Court has no dispute that a party may do so. But, here, Plaintiff

  did not do so. Plaintiff may have wanted to morph his breach of contract claim into a patent

  infringement claim but could not do so. The Court had advised Plaintiff that it was not hearing a

  patent claim – it had not been pled prior to trial. Defendant objected to evidence, such as the

  Plaintiff’s sales price of the patented product, which was unrelated to the breach of contract

  claim. In summary, no other claim was pled or tried.

          Violation of Agreement Renders Defendant Liable for Patent Infringement. Plaintiff

  spends much time discussing the testimony at trial and offers an Affidavit, with exhibit, to show

  that Defendant allegedly violated the Agreement. According to Plaintiff, because Defendant

  violated the Agreement it is now liable for patent infringement. But Plaintiff fails to show the

  Court should consider the Affidavit with exhibit. And, more importantly, as set forth in the

  Findings of Fact, Conclusions of Law, and Order (“FOF”) issued concurrently with this Order

  Denying Motions to Amend, the Court finds no breach by Defendant. Therefore, this argument

  also fails.

          Prior Inconsistencies. Plaintiff argues about alleged inconsistencies concerning

  “jurisdiction” between this lawsuit and a prior lawsuit, and the proper venue for patent

  infringement claims. But Plaintiff fails to explain how any venue issues or alleged

  inconsistencies justify granting leave to amend at this late date. The Court finds no factual or

  legal bases to support an amendment based on such arguments. Accordingly, these arguments

  fail.

          Later Discoveries. Plaintiff contends that a complete knowledge of all claims was lacking



                                                     4
Case 1:19-cv-00067-RM-NRN Document 144 Filed 09/10/21 USDC Colorado Page 5 of 7




  at the time this action was filed and that later discovered evidence and testimony justify an

  amendment now. But some of Plaintiff’s alleged discoveries related to the amount of damages

  and not to whether he may potentially have a patent infringement claim. And other discoveries

  were made prior to trial. Further, as Defendant contends, Plaintiff previously filed a complaint

  for patent infringement in 2017 based on Defendant’s alleged failure to pay royalty in

  accordance with the Agreement. Hildebrand v. Wilmar Corp., No. 17-CV-02821-PAB-MEH,

  2018 WL 1535505, at *1 (D. Colo. Mar. 29, 2018), report and recommendation adopted, 2018

  WL 4356789 (D. Colo. Sept. 13, 2018). Thus, Plaintiff’s contention rings hollow.

          Other Contentions. Plaintiff raises a number of other arguments, such as Mr. Wimbush’s

  testimony is ridiculous and that Defendant’s records are in disarray.6 But, as Defendant counters,

  none of Plaintiff’s arguments show how they would support any amendment, and at this late

  date.

          Summary. In summary, Plaintiff fails to meet his burden of showing that he should be

  allowed to amend his complaint to add a claim for patent infringement.

          B.       Reconsideration of the Court’s August 26, 2019 Order

          Plaintiff apparently requests the Court to revisit its Order of August 26, 2019. In that

  Order, the Court found Section 2.8 of the Agreement is unenforceable and, therefore, Plaintiff is

  barred from seeking damages for unpaid royalty after September 20, 2105. Section 2.8 provided

  that Defendant would continue to pay Plaintiff “an ongoing reduced royalty/fee of 5% following

  the expiration of the [’981] Patent, under the terms of” the Agreement. The Court agreed with the

  Magistrate Judge that Section 2.8 is unenforceable because “a patent holder cannot charge

  royalties for the use of his invention after its patent term has expired.” Kimble v. Marvel Ent.,


  6
   As discussed in the concurrently issued FOF, the Court is well aware of Mr. Wimbush’s testimony and
  Defendant’s recordkeeping.

                                                         5
Case 1:19-cv-00067-RM-NRN Document 144 Filed 09/10/21 USDC Colorado Page 6 of 7




  LLC, 576 U.S. 446, 449 (2015). Plaintiff raises a number of arguments seeking reconsideration

  of that Order, none of which the Court finds persuasive.

         “The Federal Rules of Civil Procedure do not recognize a ‘motion for reconsideration.’

  But that is not to say that such motions are prohibited. After all, ‘a district court always has the

  inherent power to reconsider its interlocutory rulings’ before final judgment is entered.” Spring

  Creek Expl. & Prod. Co., LLC v. Hess Bakken Inv., II, LLC, 887 F.3d 1003, 1023-24 (10th Cir.

  2018) (citations omitted). And, in considering such interlocutory motions, “the district court is

  not bound by the strict standards for altering or amending a judgment encompassed in federal

  rules of civil procedure 59(e) and 60(b).” Id. at 1024 (quotation marks and citation omitted). That

  is not to say, however, that the court may not consider such standards. See generally Fye v.

  Oklahoma Corp. Comm’n, 516 F.3d 1217, 1224 (10th Cir. 2008) (affirming district court’s

  decision not to review its prior ruling upon that court’s finding that “‘considerations of fairness

  and judicial economy clearly outweigh[ed] plaintiff’s interest in getting a second (or third) bite at

  the summary judgment apple’”).

         Under the reconsideration standards, “[g]rounds warranting a motion to reconsider

  include (1) an intervening change in the controlling law, (2) new evidence previously

  unavailable, and (3) the need to correct clear error or prevent manifest injustice.” Servants of

  Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). Motions for reconsideration “are

  inappropriate vehicles to reargue an issue previously addressed by the court when the motion

  merely advances new arguments, or supporting facts which were available at the time of the

  original motion.” Id. See also Matosantos Com. Corp. v. Applebee’s Int’l, Inc., 245 F.3d 1203,

  1209 n.2 (10th Cir. 2001) (“A motion for reconsideration is not…an opportunity for the losing

  party to raise new arguments that could have been presented originally.”).



                                                    6
Case 1:19-cv-00067-RM-NRN Document 144 Filed 09/10/21 USDC Colorado Page 7 of 7




            Plaintiff argues the Court should revisit the issue of whether Section 2.8 is unenforceable

  because trial testimony shows that the ongoing 5% royalty was, in actuality, “part of the

  compensation package for the will-full infringing acts” of Defendant and its co-

  conspirator/distributor prior to signing the Agreement. Apart from failing to show the Court

  should – or could – consider testimony (extrinsic evidence) to determine the parties’ alleged

  intent concerning Section 2.08, Plaintiff fails to show where such testimony may be found. If

  Plaintiff is relying on his trial testimony that he was not relying on patent law, the Court finds

  this testimony not credible. And to the extent Plaintiff relies on his Affidavit, with exhibit, as

  support, he fails to show that this evidence was not previously available or why it would support

  any reconsideration. Accordingly, Plaintiff’s request for reconsideration is denied.

     III.      CONCLUSION

            Based on the foregoing it is ORDERED

            (1) That Plaintiff Hildebrand’s Motion to Amend Pleadings (ECF No. 136) is DENIED;

               and

            (2) That Plaintiff Hildebrand’s Motion for Leave to File Amendment to Pleadings (ECF

               No. 137) is DENIED.

            DATED this 10th day of September, 2021.

                                                         BY THE COURT:



                                                         ____________________________________
                                                         RAYMOND P. MOORE
                                                         United States District Judge




                                                    7
